Case 2:13-cv-00193 Document 1161 Filed on 06/11/19 in TXSD Page 1 of 2

C [sa Cpotny—Cés6 Mk CHRee Macs t¥S0 Mar 27

LE [4 RodenTHAr a /
Spe RUSK AM S or 2130 [G4

J[B- LYV0- SF ov

GE Docwmers VEASE1e APRTT DHider (493 Conor [262 8BB- BIN
Oo CT. ™

(ler M cf

|
[| Sugder 4 Cueto Yorwe Bacar BALLOE

caer POR] Fecunns BOG EWE CTI) BH Ga econ
we

fetes rr Bhlambunel GR

BRrtee trop 39 5 United States Courts
Outhern Distri
Ge CREE UN Fy LED. Os

JUN 11 2019

David J. Bradley, Clerk of Court
/19in TXSD Page 2 of 2

iled on

  

a

Ss d - z z eG . a gecen . ma ry
PR ev ser acme Bree SOC (SOCUARARE MAIL
mace Ber p(B ! GONEY-ORDERS NO
A C256 Led Lhe SEPM ES
r (QUIGER ACCEPTED

LUSE Etre Case MOR Comes Fuace

AS Pearcer Ceuac He fo

 

The Rum Aa Yooh 5 United States Courts
outhern Distri
Mousm, te 22002 FILED.

JUN 1 2019

David J. Bradley, Clerk of Court

a
a
&
a
5
o
a
o
Oo
a
Oo
o
>
°
o
a
NA
o
O
